By the Court. —
Lumpkin J.,
delivering the opinion.
[1.] We do not propose to overrule or in anywise modify *258the decision of this Court in Alford vs. Burke, 21, Ga. Rep. 46, on the contrary, we maintain that upon the principles of that case, the plaintiff is entitled to recover in this. Before the wager was paid over by the stakeholder, he was notified to withhold it, and notwithstanding this notice, and the full knowledge of it on the part of Stegall, the note of Turner was turned over to the defendant, he giving a bond of indemnity to Davis. It is admitted that Davis made himself liable; the facts of the case substitute Stegall in his stead to all intents and purposes, Stegall came by the note tortiously. He might as well, for the purposes of this action and the . law of the case, have stolen the note from the stakeholder, or ( from Leverett himself, after it had been returned to him by Davis.
The plaintiff need not, and does not invoke in aid of his case the wager, and this is the test of his right to recover.
If there be any class of gambling contracts, which should be frowned upon more than another, it is bets on elections, they strike at the foundation of popular institutions, corrupt the ballot-box, or what is tantamount to it, interfere with the freedom and purity of elections, and there is no security for the permanence of our government.
[2.] The interest of the witness Davis, was too uncertain to reject his testimony; if liable at all, it was in tort. He might never be sued, and his liability, if it ever existed, was barred by the statute of limitations.
Judgment reversed.